Citation Nr: 1028255	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-06 689	)	DATE
	)
	)


From the jurisdiction of the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-operative degenerative disc disease and osteoarthritis of 
the lumbar spine.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from October 1965 
to June 1967.

In a March 2007 decision, the Board of Veterans' Appeals (Board) 
found that service connection was warranted for post-operative 
degenerative disc disease and osteoarthritis of the lumbar spine.  
The Appeals Management Center (AMC) issued a rating decision in 
June 2007 assigning an initial 10 percent disability rating 
pursuant to the Board's March 2007 decision, and the Veteran 
subsequently filed an appeal of the initial rating assigned.  The 
Board remanded the case to the AMC in January 2009 for further 
evidentiary development and adjudication.  The AMC confirmed the 
10 percent rating in an April 2010 supplemental statement of the 
case. 

As the appeal of the Veteran's claim for an initial rating in 
excess of 10 percent for post-operative degenerative disc disease 
and osteoarthritis of the lumbar spine emanates from the 
Veteran's disagreement with the initial 10 percent rating 
assigned following the grant of service connection, the Board has 
characterized the claim as for a higher initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDING OF FACT

The Veteran's service-connected post-operative degenerative disc 
disease and osteoarthritis of the lumbar spine is manifested by 
forward flexion of the thoracolumbar spine limited to no worse 
than 60 degrees when functional loss due to pain is taken into 
consideration. 


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for post-
operative degenerative disc disease and osteoarthritis of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claim on 
appeal has been accomplished.

Through December 2003 and April 2004 notice letters, the RO 
notified the Veteran of the information and evidence needed to 
substantiate his claim.  Thereafter, the Veteran was afforded the 
opportunity to respond.  In addition, the Veteran was provided 
notice concerning the assignment of rating criteria and effective 
dates via a September 2006 notice letter.  Hence, the Board finds 
that the Veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the December 2003 and April 2004 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran 
that VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned December 2003 and 
April 2004 notice letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In addition, the Veteran was given the 
opportunity to respond following the December 2003, April 2004, 
and September 2006 notice letters.  

The Board notes that VCAA notice is not required with respect to 
every issue raised by a claimant.  If, for example, a Veteran 
files a claim for service connection for a disability, he is 
provided with VCAA notice as to that claim, the claim is granted, 
and he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a new 
VCAA notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding 
that when a claim for service connection has been proven, the 
purpose of § 5103(a) has been satisfied, and notice under its 
provisions has been satisfied).  The Board notes that after an 
appellant has filed a notice of disagreement as to the initial 
effective date or disability rating assigned-thereby initiating 
the appellate process-different, and in many respects, more 
detailed notice obligations arise, the requirements of which are 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the 
Veteran's claim for an initial rating in excess of 10 percent for 
post-operative degenerative disc disease and osteoarthritis of 
the lumbar spine falls within the pattern above.  Thus, no 
additional VCAA notice was required with respect to the issue on 
appeal.  Furthermore, as to the initial rating claim, the Board 
finds the more detailed notice requirements set forth in 38 
U.S.C.A. §§ 7105(d) and 5103A have been met.  See 
Dingess/Hartman, supra.

Here, the Veteran was provided VCAA notice letters in December 
2003 and April 2004 regarding his claim for service connection 
for post-operative degenerative disc disease and osteoarthritis 
of the lumbar spine.  Thereafter, the Veteran was notified in 
July 2007 that his claim for service connection for post-
operative degenerative disc disease and osteoarthritis of the 
lumbar spine had been granted with an initial 10 percent 
disability evaluation.  The notice included a copy of the AMC's 
June 2007 rating decision.  In September 2008 and again in April 
2010, following the Veteran's notice of disagreement with the 
June 2007 rating decision, the AMC issued the Veteran 
supplemental statements of the case (SSOC) specifically 
addressing his claim for a higher initial rating.  The SSOCs set 
forth the specific rating criteria governing evaluation of the 
disability and notified him of the reasons behind the RO's denial 
of his claim for a higher initial rating.  In light of the 
foregoing, the Board finds that the administrative appeal process 
provided the Veteran with notice of the specific rating criteria, 
and it is apparent from the record that he and his representative 
understood those things relative to a claim for a higher rating.  
The Board thus concludes that during the administrative appeal 
process the Veteran was provided the information necessary such 
that further action to provide additional notice would be merely 
duplicative of what has already transpired.

Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have 
been met.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication whatsoever 
that any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The Veteran's 
post-service treatment records from the G.V. (Sonny) Montgomery 
VA Medical Center (VAMC) in Jackson, Mississippi, and from 
private treatment providers have been associated with the file.  
In addition, the Veteran was provided VA medical examinations in 
May 2005 and October 2009; reports of those examinations have 
been associated with the claims file.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate as 
they are predicated on consideration of all of the pertinent 
evidence of record, to include the statements of the Veteran and 
his representative, and reflect that the examiners conducted full 
physical examination of the Veteran, including information 
necessary to apply the pertinent rating criteria.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further 
been given the opportunity to submit evidence; he and his 
representative have provided written argument in support of his 
appeal.  Otherwise, neither the Veteran nor his representative 
has identified, and the record does not indicate, existing 
records pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required by 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.



II. Analysis

The Veteran contends that his service-connected post-operative 
degenerative disc disease and osteoarthritis of the lumbar spine 
is more disabling than reflected by the 10 percent rating 
initially assigned.  

Disability evaluations are determined by comparing a Veteran's 
present symptoms with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of a 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA must consider 
granting a higher rating in cases in which the Veteran 
experiences functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination (to 
include during flare-ups or with repeated use).  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In VA Fast Letter 06-25 
(November 29, 2006), VA's Compensation and Pension Service noted 
that to properly evaluate any functional loss due to pain, 
examiners, at the very least, should undertake repetitive testing 
(to include at least three repetitions) of the joint's range of 
motion, if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

In its June 2007 rating decision, the AMC evaluated the Veteran's 
post-operative degenerative disc disease and osteoarthritis of 
the lumbar spine in accordance with the criteria set forth in the 
General Rating Formula for Diseases and Injuries of the Spine, 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  In that 
decision, the RO assigned an initial disability rating of 10 
percent for post-operative degenerative disc disease and 
osteoarthritis of the lumbar spine.

Relevant medical evidence consists of VA examinations conducted 
in May 2005 and October 2009, as well as records of treatment the 
Veteran has received both from private treatment providers and at 
the VAMC in Jackson, Mississippi.  Records from the Jackson VAMC 
reflect that the Veteran has received ongoing treatment for 
complaints of pain in his lower back radiating into his left leg 
and foot.  He was seen in October 2005 for complaints of 
radiating low back pain; physical examination at that time found 
the Veteran to have flexion of the thoracolumbar spine to 60 
degrees, with pain limiting the motion.  He underwent MRI study 
and was diagnosed at that time with a bulging disc at L5-S1 with 
spinal stenosis and radiculopathy at L5-S1.  Similarly, he was 
seen in June 2007 for complaints of pain in his back; at that 
time, physical examination revealed "restriction of range of 
motion" of the spine, and straight leg raising was positive on 
the left.  He was diagnosed at that visit with degenerative disc 
disease of L5-S1 with "radiculopathy pain under S1 on the 
left."  The Veteran has continued to receive treatment at the 
Jackson VAMC for low back pain.  Similarly, private records 
reflect that the Veteran has received ongoing treatment for 
complaints of pain and tenderness in his back.  In that 
connection, the Board notes that at a private January 2009 
treatment visit, the Veteran was diagnosed with "severe long 
term radicular symptoms" in the left lower extremity.  This 
private treatment provider further opined in May 2009 that he 
believed the Veteran to be "disabled" from his lumbar spine 
disability and "chronic lumbar radiculopathy."  In addition, 
the Veteran's private treating neurosurgeon submitted a letter 
dated in May 2006 in which he indicated his opinion that the 
Veteran's left leg pain is related to his service-connected 
lumbar spine disability.

Report of the May 2005 VA examination reflects the Veteran's 
report of continued worsening of his back pain, which he claimed 
radiated into his left leg, causing numbness and tingling in the 
leg and foot.  He reported that he had not been prescribed bed 
rest within the past year.  Physical examination revealed no 
tenderness to palpation.  The Veteran's range of motion was 
described as "full," with pain only at extremes of flexion and 
left lateral bending.  No additional limitation due to repetitive 
motion was noted.  The examiner found that the Veteran's reflexes 
were intact with the exception of an absent right ankle reflex.  
There was no motor weakness, sensory loss, or muscle atrophy 
found in the lower extremities bilaterally.  The Veteran was 
noted to have a positive straight leg raising test at 70 degrees 
bilaterally, due to "hamstring tightness," although he 
performed heel and toe walk without difficulty.  Radiological 
evaluation revealed marked narrowing at L5-S1 with sclerosis.  
Magnetic resonance imagery (MRI) study further revealed 
degenerative disc disease and posterior osteophyte formation at 
L5-S1.  The examiner diagnosed the Veteran with degenerative disc 
disease and osteoarthritis at L5-S1.

Report of the October 2009 VA examination of the Veteran's spine 
reflects the Veteran's complaints of ongoing and daily low back 
pain that radiated down his left leg to his foot and was 
increased on prolonged standing, sitting, or walking.  The 
Veteran reported occasional flare-ups during which he "just lay 
around" until the pain receded, but no incapacitating episodes 
requiring prescribed bed rest were reported.  The Veteran 
complained of numbness and tingling in his left leg and foot.  He 
was noted to walk with a cane and to be limited in working on his 
farm.  Physical examination revealed that the Veteran walked 
slowly and with a limp but was able to stand upright.  No muscle 
spasms or tenderness was noted.  On range of motion testing, the 
Veteran was found to have flexion of the thoracolumbar spine to 
65 degrees, extension to 15 degrees, flexion on the right and 
left to 25 degrees, and rotation to the right and left to 30 
degrees with pain at the endpoints of the range of motion.  On 
repetitive motion testing, the Veteran was not noted to complain 
of increased pain or other limitation in range of motion.  The 
examiner diagnosed the Veteran with post-operative degenerative 
disc disease and osteoarthritis of the lumbar spine.  On 
neurological examination, the Veteran was found to have normal 
strength in his lower extremities bilaterally.  Vibration sense 
was noted to be mildly diminished at the ankles, with decreased 
pin prick sensation on the left distal leg and foot.  Deep tendon 
reflects were absent bilaterally.  The examiner noted that recent 
MRI study displayed no spinal or foraminal stenosis but revealed 
disc space narrowing at L5-S1.  However, on neurologic testing 
via electromyography, the Veteran was found to have changes only 
in the right tibialis anterior, with no evidence of radiculopathy 
in the left lower extremity or of acute radiculopathy.  The 
examiner opined that it was unlikely that the Veteran's 
complaints of pain and numbness in the left lower extremity were 
related to his service-connected lumbar spine disability, 
reasoning that the Veteran's sensory loss was not consistent with 
the architecture of the service-connected disability as shown on 
MRI testing.

Here, following review of the medical evidence of record, the 
Board finds that, for the entirety of the appeal period, the 
Veteran's service-connected post-operative degenerative disc 
disease and osteoarthritis of the lumbar spine warrants a 20 
percent disability rating.

Under the General Rating Formula for Diseases and Injuries of the 
Spine (Diagnostic Codes 5235-5243), the General Rating Formula 
provides that with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, a 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
or the entire thoracolumbar spine warrants a 40 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating.  Unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Id.

Several notes follow the general rating formula.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id.  

Note (2):   (See also Plate V.) [With respect to the lumbar 
spine]-For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the  
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Under current provisions for rating intervertebral disc syndrome, 
intervertebral disc syndrome (preoperatively or postoperatively) 
is evaluated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under Section 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

For evaluation of intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months, a 20 
percent rating is assignable.  With incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent rating is 
assignable.  With incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  Id.

In this case, the Board finds that the Veteran's flexion of the 
thoracolumbar spine has been no worse than to 60 degrees, 
warranting a 20 percent rating under the General Rating Formula 
for Diseases and Injuries of the Spine.  In particular, the Board 
notes that at the Veteran's October 2005 VA treatment visit, he 
was noted to have flexion limited to 60 degrees with pain.  As 
noted above, in VA Fast Letter 06-25, VA has determined that 
repetitive testing of a joint should yield sufficient information 
on any functional loss due to an orthopedic disability.  The 
Board acknowledges that the Veteran did not undergo repetitive 
motion testing at the October 2005 VA treatment visit but 
nevertheless finds that the results of the range-of-motion 
testing conducted at that visit warrants an increased rating to 
20 percent.  Conversely, at the Veteran's October 2005 VA 
examination, he was noted to have a full range of flexion on 
repetition, and at his October 2009 VA examination, he was found 
to have flexion of the spine to 65 degrees with pain only at the 
endpoint of the motion, which was not further limited by 
repetitive motion.  In this case, the Board has taken into 
consideration the Veteran's pain on flexion at his May 2005 and 
October 2009 examinations, as well as in his records of private 
and VA treatment visits, and thus finds, in light of that fact, 
that the Veteran's forward flexion of the thoracolumbar spine is 
functionally limited to, at worst, 60 degrees.  The Board thus 
concludes that the limited range of motion displayed by the 
Veteran during his treatment most closely approximates the level 
of disability considered by a 20 percent disability rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine. 

The Board notes that the Veteran has not displayed flexion of the 
thoracolumbar spine of 30 degrees or less at any time, even when 
considering pain or other functional loss, to warrant a 40 
percent rating.  Similarly, the Board also notes that there is no 
evidence that the Veteran's post-operative degenerative disc 
disease and osteoarthritis of the lumbar spine has resulted in 
disability comparable to ankylosis to warrant a 50, or 100 
percent disability rating.  The Board acknowledges that the 
Veteran's VA examinations and treatment revealed painful motion.  
However, as discussed above, the Board finds that any such pain 
and its effect on the Veteran's low back function is contemplated 
in the 20 percent rating assigned herein.  Therefore, the Board 
finds that an initial rating of 20 percent, but no higher, based 
on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, 
or 4.59, is warranted under the rating criteria.

The Board has also considered the Veteran's disability under the 
rating criteria for intervertebral disc syndrome, given that 
radiological and MRI examination at both the May 2005 and October 
2009 VA examinations showed degenerative disc disease.  However, 
the evidence does not support a rating higher than the 20 percent 
disability rating assigned herein.  In that connection, the Board 
notes that the Veteran reported at both his May 2005 and October 
2009 VA examinations that he had not required treatment and bed 
rest prescribed by a physician.  As such, the Board finds that 
consideration of the Veteran's post-operative degenerative disc 
disease and osteoarthritis of the lumbar spine under the rating 
criteria for intervertebral disc syndrome does not result in a 
rating higher than the 20 percent awarded herein.  In this case, 
the evidence of record does not reflect incapacitating episodes 
during the past 12 months, or during any 12-month period during 
the period under consideration.  The Board notes particularly 
that the Veteran has not been found to have suffered from any 
incapacitating episodes at any time during the appellate period.

Finally, the rating criteria allow for separate ratings for 
objective neurologic abnormalities associated with service-
connected back disability.  38 C.F.R. § 4.71(a).  Nevertheless, 
none has been shown in this case.  Although the Veteran has 
complained of problems that might be viewed as originating from 
nerve impairment caused by his back disability, such as radiating 
pain, no such neurologic abnormality was found on 
electromyography at the October 2009 VA examination.  In that 
connection, the Board acknowledges that the Veteran's private 
treatment providers have linked his left leg symptomatology to 
his service-connected lumbar spine disability.  However, the 
Board finds compelling the findings of the October 2009 VA 
examiner, who conducted electromyography and relied on the 
results of that testing to conclude that the Veteran's 
complained-of left leg symptoms were not etiologically related to 
his service-connected post-operative degenerative disc disease or 
osteoarthritis of the lumbar spine.  In finding the opinion of 
the October 2009 VA examiner persuasive, the Board notes that the 
positive opinions offered by the Veteran's private providers, as 
well as his June 2007 VA treatment provider, are not based on 
such testing.  Consequently, absent an objective showing of 
neurologic abnormality etiologically related to service-connected 
post-operative degenerative disc disease or osteoarthritis of the 
lumbar spine, no separate rating(s) may be assigned.  

In sum, the evidence of record shows that, for the entirety of 
the claim period, an initial rating of 20 percent, but no higher, 
for the Veteran's post-operative degenerative disc disease and 
osteoarthritis of the lumbar spine is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242, 5243 (2009).

The Board has considered the Veteran's contentions with regard to 
his claim for an initial rating in excess of 10 percent for his 
service-connected post-operative degenerative disc disease and 
osteoarthritis of the lumbar spine.  While the Board does not 
doubt the sincerity of the Veteran's belief that his disability 
is more severely disabling than reflected in the current rating, 
as a lay person without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion on 
a medical matter, such as the severity of a current disability as 
evaluated in the context of the rating criteria.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's lumbar spine disability has 
reflected so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The 
symptoms of his disability have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting that 
the Veteran's disability picture is not contemplated by the 
rating schedule, referral is not warranted for a determination of 
whether the Veteran's disability picture requires the assignment 
of an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008).

For all the foregoing reasons, the Board finds that an initial 
rating of 20 percent, but no higher, for post-operative 
degenerative disc disease and osteoarthritis of the lumbar spine 
is granted.  This is so since the effective date of the award of 
service connection.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for an initial rating higher than 
that assigned herein, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating of 20 percent for post-operative 
degenerative disc disease and osteoarthritis of the lumbar spine 
is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


